Case 1:18-cV-00804-ESC ECF No. 41 filed 10/24/18 Page|D.349 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

 

MONICA COLLIER, an individual, and
on behalf of all others similarly situated,

Plaintiff,
v

VITALE’S PIZZERIA OF HUDSONVILLE,
LLC, MAURIZIO LOGIUDICE, an individual,
and MANDY TITHOF, an individual, jointly
and severally,

Defendants.

Case No. 1:18-cv-00804

Hon. Janet T. Neff

 

Robert Anthony Alvarez (P66954)
Agustin Henriquez (P79589)
AVANTI LAW GRoUP, PLLC
Attorneys for Plaintiff

600 28"‘ Street sw

Wyoming, Michigan 49509

(616) 257-6807
mlvarcz(&lavantilaw.com

Eric E. Matwiejczyk (P46222)

LAW OFFlCES oF DUFF, CHADWICK &
AssoCIATEs PC

Attorneys for Defendants

220 W. Main Street

Ionia, Michigan 48846

(616) 527-0020

eric'm@duf`t`chadwicch.com

 

DEFENDANTS’ REsPoNsE To PLAINTIFF’s
NoTICE oF DEPosITloN oF vITALE’s PIZZERIA oF HUDSONVILLE, LLC,
PURSUANT To F.R.c.P. 30(b)(6) AND RULE 34

 

Defendants, Vitale’s Pizzeria of Hudsonville, LLC (“Vitale’s”), by and through its

attorneys, Duff, Chadwick and Associates PC, state in response to Plaintiff’ s Notice of Deposition

of Vitale’s Pizzeria of Hudsonville, LLC, Pursuant to F.R.C.P. 30(b)(6) and Rule 34 as follows:

Case 1:18-cV-00804-ESC ECF No. 41 filed 10/24/18 Page|D.SBO Page 2 of 2

Pursuant to F.R.C.P. 30(b)(6), the Defendant, Vitale’s, states that Joanne LoGiudice and
Maurizio LoGiudice are the individuals designated as the representatives of Vitale’s, for purposes
of depositions

Respectfully submitted,
DUFF, CHADWICK AND AssoCIATES PC

Datedr iDi7Ll/l&lh Byr Q¢¢/Q?Z’“%??A

’ *' , »E’r'ic’E. Matwiejczyk (P46222)
Attorneys for Defendants

